Vanderburgh, J.
Prior to the amendment of 1870, the statute-provided that county attorneys should “receive a salary of not exceeding twelve hundred dollars per annum, to be fixed by the board of county commissioners, and paid from the treasury of the county.” By Laws 1870, c. 33, this section was amended so as to read as follows : “The county attorneys shall receive a salary of not exceeding twelve hundred dollars per annum, to be fixed by the board of county commissioners: * * * provided, that any county attorney feeling himself aggrieved by the act of the county commissioners in fixing such salary may appeal to the district court of the proper county; * * * and the judge of said court * * * shall proceed to de~ *555termine such appeal in a summary manner, and shall allow such sum for such salary as he shall deem just and reasonable, not exceeding $1,200 per annum, * * * and the amount so determined upon shall be the salary of such county attorney from the time of the fixing of the salary by such county commissioners from which such appeal was taken to the end of the term for ivhich such salary was so fixed, and for which such county attorney was elected, unless altered or changed by such court or judge for good cause shown.” Gen. St. 1878, c. 7, § 3. The amended statute, in which the former provision is thus incorporated, must thus be read as a whole, in determining what the legislature meant by the act in its present form, in respect to the term for which the salary fixed by the commissioners is to continue, and whether, in case no appeal is taken, they may revise their action from time to time.
We may concede that, under the statute as it stood before the amendment, this question was unsettled and involved in doubt. As the statute now stands, we are only concerned with its construction in its present form; and, in placing our interpretation upon it, we are entitled to examine and consider the whole context, though the immediate object of inquiry be the meaning of the first clause.
In amending the statute the legislature evidently proceeded upon the understanding that the salary, once determined and fixed by the board of county commissioners, is not subject to be revised and again fixed during the existing term of the officer. This intention of the legislature is made clear by the subsequent reference to such act of the commissioners in the clause in which it is provided that the salary fixed by the judge, on appeal, shall be the salary of the county attorney “to the end of the term for which the salary was so fixed” by the county commissioners in the particular case, “and for which such county attorney was elected.” The clause last -cited seems to have been added for greater certainty, and to indicate that the action of the board once had is final for the period designated, and is not sooner subject to revision. This amendment, thus embodying all the provisions on the subject, expresses the construction placed by the legislature thereon in and by the act itself. Upon the election of a county *556attorney the board may fix his salary, which, except in case of appeal, will stand as thus fixed for the full term for which he was elected.
Order affirmed.